Citation Nr: 1014195	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-22 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Hancock Medical Center, on November 6th and 7th, of 2007.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service in the United States Air 
Force from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions of April 2008 of the 
Department of Veterans Affairs (VA), Biloxi VA Medical Center 
(VAMC) in Biloxi, Mississippi, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment provided at the Hancock Medical 
Center for care provided on November 6th and 7th, of 2007.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

3.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the appellant did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System 
during the 24 months preceding November 2007.

5.  The appellant is financially liable to the provider of 
the emergency treatment.

6.  The appellant has insurance in the form of Medicare Part 
A and B.  

7.  The appellant has no remedy against a third party for 
payment of the treatment provided.

8.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

9.  A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.

10.  The care provided at the Hancock Medical Center, for the 
time periods in question, was emergent in nature.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for treatment received for 
the time period of November 6th and 7th, of 2007, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
for treatment for the time period of November 6th and 7th, of 
2007, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of hospitalization treatment incurred for 
the time period of November 6th and 7th, of 2007, have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The appellant in this matter is seeking reimbursement for 
private medical expenses that were incurred at the Hancock 
Medical Center, in Bay St. Louis, Mississippi, for November 
6, 2007, and November 7, 2007.  The record indicates that on 
both days the appellant sought treatment at the Emergency 
Room at Hancock Medical Center for complaints involving a 
catheter and voiding problems.  On the first day, it was 
determined that the appellant's catheter needed to be cleaned 
and "flushed out".  This was accomplished and the appellant 
was released from the Medical Center.  Unfortunately, the 
appellant began experiencing pain and problems voiding again, 
and on the morning of November 7th, the appellant once again 
presented himself to the Emergency Room at Hancock Medical 
Center.  On the second trip to the Emergency Room, the 
catheter was replaced and the appellant was encouraged to go 
to a VA facility for additional care and treatment.  

Following his release from Hancock Medical Center, the 
Medical Center billed VA for the care provided on both days.  
The billing was received on April 22, 2008.  It is noted that 
Hancock Medical Center initially presented the bill to the 
federal government for payment through the Medicare A and B 
program.  Once the Medical Center received its Medicare 
reimbursement, it then billed the VA for the remaining amount 
owed.  The VA Medical Center (VAMC) subsequently denied the 
appellant's request for reimbursement, and he has appealed to 
the Board for review.  

A review of the record reveals that the Tampa VAMC has denied 
his claims for payment of the treatment.  In denying the 
appellant's claim, the VAMC noted that the treatment in 
question was received for a nonservice-connected disability.  
The appellant was notified that the Veterans Millennium 
Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 
1553 (1999) (effective May 29, 2000) of Section 1725, Title 
38, United States Code, applied to his case.  More 
specifically, since the appellant had insurance, in the form 
of Medicare Parts A and B, VA had no authority to pay any 
deductable amount or any amount not covered by Medicare to 
the appellant, and thus, the claim was denied.  The appellant 
has appealed this decision.  

The record indicates that the appellant, at the time of the 
treatment at Hancock Medical Center, was not in receipt of a 
100 percent disability rating for any disabilities, 
conditions, or disorders.  Moreover, he is not even service-
connected for any disabilities.  At the time of each 
hospitalization, the appellant was 73 years old.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the treatment received on November 6th and/or 
7th, of 2007.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2009).  This is a factual, not a 
medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710], may contract with non-Department facilities 
in order to furnish" certain care, including:  "[h]ospital 
care or medical services for the treatment of medical 
emergencies which pose a serious threat to the life or health 
of a Veteran receiving medical services in a Department 
facility . . . until such time following the furnishing of 
care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility."  38 U.S.C. § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009); see Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
(or his next-of-kin) sought and obtained proper authorization 
for VA payment of the private medical expenses he incurred 
while admitted to the Hancock Medical Center on either 
November 6th or November 7th.  The record also does not 
indicate that the appellant or his next-of-kin may have 
contacted the VA within 72 hours of the initial care at 
Hancock Medical Center.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the treatment 
received on November 6th and 7th, of 2007, at the Hancock 
Medical Center, was not obtained pursuant to 38 C.F.R. 
§ 17.54 (2009), and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703 (West 2002).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that a "second avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone, 10 Vet. 
App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2009); 38 C.F.R. § 
17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing pain in his abdomen and he was having difficulty 
voiding.  Even if the Board agrees with the appellant, the 
evidence does not show that the treatment was for a service-
connected disability or for a nonservice-connected disability 
that was affecting a service-connected disability.  See 
Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, 
there is nothing in the record that would indicate that the 
treatment was for a permanent and total disability, and the 
appellant was not participating in a vocational 
rehabilitation program.  As such, payment is not warranted 
for expenses incurred in conjunction with the treatment 
received on either November 6, 2007, or November 7, 2007, at 
the Hancock Medical Center pursuant to 38 U.S.C.A. § 1728 
(West 2002 and Supp. 2009).

In other words, the Board finds that even if the care 
rendered by the private facility was for a medical emergency 
of such nature that delay could have been hazardous to life 
or health in light of the complaints expressed by the 
appellant, at the time of either hospitalization (emergency 
room treatment), the appellant did not satisfy any of the 
four requirements of the second criterion, and that payment 
is not warranted for expenses incurred in conjunction with 
that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 
2009).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).  Of note is that 38 U.S.C.A. 
§ 1725 was amended effective February 1, 2010, however, the 
amendments are not applicable to this case.  See Pub. L. No. 
111-137, § 1(a),(b), 123 State. 3495 (2010).  

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.1002 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

Additionally, under the Millennium Health Care Act, the VA 
will be the payer of last resort for service members who 
usually get their care at a VA medical center.  As noted 
above, one of the requirements that must be met is that the 
appellant must not have entitlement to care or services under 
a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 
2002); 38 C.F.R. § 17.1002(g) (2009).  A health plan contract 
is specifically defined, by the law as well as the 
implementing regulation, to include an insurance program 
described in section 1811 of the Social Security Act (42 
U.S.C. 1395c) or established by section 1831 of that Act (42 
U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 
C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c refers to 
Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part 
B.  That is, the law and regulations specifically exclude 
payment under the Millennium Act if the appellant has 
coverage under either Medicare Part A or Medicare Part B.  In 
this instance, the evidence of record reveals that the 
appellant has active Medicare (Part A and Part B) coverage.

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act:

(a)  the services were provided in a 
hospital; 

(b)  delay in seeking immediate medical 
attention may have been hazardous to life 
or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the 
appellant may have reasonably expected 
the absence of immediate medical 
attention to result in placing his health 
in serious jeopardy, or experiencing 
serious impairment to bodily functions, 
or having serious dysfunction of any 
bodily organ or part;

(c)  VA facilities that could have 
provided the appellant with the type of 
treatment he immediately needed may not 
have been feasibly available;  

(d)  there is only a claim for care on 
two different days and that care was for 
initial emergency evaluation and 
stabilization of the appellant;

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the hospital 
treatment, as noted by the private 
hospitalization bills;

(g)  the appellant has additional medical 
coverage in the form of Medicare Part A 
and Part B; 

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

As the appellant has additional medical coverage in the form 
of Medicare Part A and Part B, the Board thus concludes that 
the criteria for entitlement to reimbursement for the 
reasonable value of treatment on November 6th and 7th, of 
2007, have not been met. 38 U.S.C.A. § 1725 (West 2002 and 
Supp. 2009); 38 C.F.R. § 17.1000-08 (2009).  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.




ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Hancock Medical Center, for November 6, 2007, and November 7, 
2007, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


